*830Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered on or about May 12, 2005, which, in an action for divorce, insofar as appealed from, granted plaintiffs motion to mutually restrain the parties from permitting their son to be in the presence of either’s paramour during his or her parenting time, pending a further order of the court, unanimously affirmed, without costs.
The motion court properly based the challenged restraint upon a finding that it is in the child’s “best interests to have the benefit of his parents’ full attention during his time with them, at least until his apparent anxiety (as reported by [the forensic evaluator]) about the divorce has abated” (see Colley v Colley, 200 AD2d 839, 840 [1994]; cf. Anonymous v Anonymous, 286 AD2d 656 [2001]). Such finding is adequately supported by the forensic evaluator’s opinion that defendant is insufficiently mindful of the child’s divorce-related anxiety and that his time with the child needs to be more relaxed. Concur—Sullivan, J.P., Ellerin, Nardelli and Sweeny, JJ.